United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fayetteville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1005
Issued: November 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2011 appellant, through his attorney, filed a timely appeal from the Office
of Workers’ Compensation Programs’ (OWCP) January 25, 2011 nonmerit decision denying his
request for reconsideration on the grounds that it was untimely filed and failed to establish clear
evidence of error. Since more than one year has elapsed from the most recent merit decision of
August 17, 1993 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
the claim pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2 and 501.3.2

1
2

5 U.S.C. §§ 8101-8193.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration on the merits on the grounds that his request was untimely filed and failed to
show clear evidence of error.
FACTUAL HISTORY
This case was previously before the Board. By decision dated May 7, 2010, the Board
affirmed nonmerit OWCP decisions dated July 11 and November 3, 2008 and March 3, 2009,
denying appellant’s reconsideration requests on the grounds that they were not timely filed and
failed to establish clear evidence of error.3 The facts of the case as set forth in the Board’s prior
decision are incorporated herein by reference. The facts and the history relevant to the present
appeal are set forth.
OWCP accepted that on September 18, 1987 appellant sustained a lumbar strain and
lacerations to the left elbow and right leg due to a dog attack. Appellant was released to regular
duty on October 7, 1987. In an August 17, 1993 decision, OWCP denied appellant’s claim of
recurrence beginning September 6, 1988 finding that the medical evidence did not establish that
his disability was due to the accepted injury. The record reflects that on September 5, 1988
appellant was at home and had severe low back pain when bending to retrieve a rake from under
the edge of the house. On September 13, 1988 appellant underwent back surgery for a herniated
disc.
On October 11, 2010 appellant, through counsel, requested reconsideration and submitted
a September 23, 2010 report from Dr. Louis P. Clark, Jr., a Board-certified orthopedic surgeon,
who reviewed appellant’s x-rays and medical records. Dr. Clark noted that it was possible for
appellant’s disc to rupture while bending over to pick up a rake, but only if there was already an
onset of degenerative disc disease. Appellant’s x-rays revealed degenerative disc disease on
September 25, 1987 and the medical records revealed he was seen several times between
October 7, 1987 and September 1988 for low back pains after he returned to regular duty
delivering mail. Dr. Clark opined that the source of appellant’s chronic back pain between 1987
and 1988 came from his degenerative disease or bulging discs. He opined that it was probable
that the 1987 trauma to appellant’s lumbar spine, when he fell and then was kicking very
vigorously to try to fend off a large dog, resulted in significant trauma to the discs in the lumbar
spine from which he did not recover quickly because of his age. Appellant continued to have
pain as the disc material could not return to its healthy space. Dr. Clark stated that the continued
heavy work of carrying a heavy mailbag over the intervening year contributed to the disc
remaining out of shape and being more susceptible to injury. When appellant bent over in
September 1988, that event triggered the overt herniation and the acute onset of pain. Dr. Clark
advised it was reasonable that the 1987 trauma was a significant contributing factor in the acute
onset of pain which occurred in September 1988. He further stated that if his office or
Dr. C. Cooley, appellant’s family physician’s office had ordered a computerized tomography
(CT) scan and, if the x-rays were correctly reported in September 1987, appellant should not
3

Docket No. 09-1588 (issued May 7, 2010).

2

have been allowed to return to his regular work duties. Dr. Clark opined that the job activities
increased the risk of his herniated disc. He indicated that no nonwork-related activities were
reported by appellant or his wife except bending to pick up a tool.
By decision dated January 25, 2011, OWCP denied appellant’s reconsideration request
on the grounds it was untimely and failed to establish clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his application for review within one year of the date of that decision.4 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.5
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year
filing limitation, if the claimant’s application for review shows clear evidence of error on the part
of OWCP in its most recent merit decision. To require it to reopen a case for merit review under
section 8128(a) of FECA,6 OWCP’s regulations provide that the evidence or argument submitted
by a claimant must: (1) show that OWCP erroneously applied or interpreted a specific point of
law; (2) advance a relevant legal argument not previously considered by OWCP; or (3) constitute
relevant and pertinent new evidence not previously considered by OWCP.7 When a claimant
fails to meet one of the above standards, OWCP will deny the application for reconsideration
without reopening the case for review on the merits.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. The evidence must be positive, precise and explicit and must be
manifested on its face that OWCP committed an error.9
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.10

4

20 C.F.R. § 10.607(a).

5

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

6

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.608(b).

9

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

10

Annie L. Billingsley, 50 ECAB 210 (1998).

3

Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.11 It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.12 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.13 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.14
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
The most recent merit decision in this claim is dated August 17, 1993 denying a recurrence of
disability. Appellant’s request for reconsideration was dated October 11, 2010, more than one
year after the August 17, 1993 decision. The Board finds that the reconsideration request was
not timely filed.
The Board also finds that appellant has not established clear evidence of error on the part
of OWCP. The underlying issue in this case, whether appellant established a recurrence of
disability beginning September 6, 1988 causally related to the September 18, 1987 work injury,
is medical in nature. Appellant, however, did not submit sufficient evidence to shift the weight
of the medical evidence in his favor or establish that OWCP erred in denying his claim.
In support of his reconsideration request, appellant submitted Dr. Clark’s September 23,
2010 medical report. Dr. Clark stated it was probable that the 1987 trauma to appellant’s lumbar
spine, when he fell and was kicking to fend off a large dog, resulted in significant trauma to the
discs in the lumbar spine, from which appellant did not recover, and that the continued heavy
work of carrying a heavy mailbag over the intervening year contributed to the disc remaining out
of shape and being more susceptible to injury. When appellant bent over in September 1988,
that event triggered the overt herniation and the acute onset of pain. Dr. Clark, therefore, opined
that it was reasonable that the 1987 trauma was a significant contributing factor in the acute
onset of pain which occurred in September 1988. He further asserted that if a CT scan had been
ordered or if x-rays were reported correctly and appellant should not have been allowed to return
to his regular duties, which increased the risk of having a herniated disc.15 While Dr. Clark’s
opinion contains some support for appellant’s underlying claim, the Board notes that clear
evidence of error is intended to represent a difficult standard. Evidence such as a detailed, wellrationalized medical report which, if submitted before the denial was issued, would have created
a conflict in medical opinion requiring further development is not clear evidence of error and
11

Jimmy L. Day, 48 ECAB 652 (1997).

12

Id.

13

Id.

14

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

15

Dr. Clark did not specifically distinguish his October 7, 1987 treatment note which released appellant to work
without noting any restriction and advised that spine motion was good and that appellant had no tenderness over the
sacroiliac joints or the lumbar spine.

4

would not require reopening the case.16 The Board finds that Dr. Clark’s report is not the type of
positive, precise and explicit evidence which manifests on its face that OWCP committed an
error.17 Thus, OWCP properly determined appellant’s untimely reconsideration request did not
demonstrate clear evidence of error in its August 17, 1993 decision.
On appeal, appellant’s attorney argues that Dr. Clark support that the mere act of bending
over to pick up a rake in September 1988 would not, by itself, be enough to trigger the kind of
back pain appellant suffered following that incident, without there being preexisting degenerative
disc disease. Counsel contends that OWCP never considered the effect of the September 1987
incident in aggravating the preexisting disc disease or its residuals. As discussed, however,
when an application for review of a merit decision is not timely filed, OWCP will consider the
application only if it demonstrates clear evidence of error. To establish clear evidence of error,
the evidence submitted must be positive, precise and explicit and must manifest on its face that
OWCP committed an error.18 The evidence appellant submitted on reconsideration fails to meet
this standard.
Appellant’s attorney further argues on appeal that previously OWCP and the Board
essentially ignored Dr. Christopher T. Aul, a Board-certified family practitioner’s opinion, that
the injury suffered in 1987 was a significant contributing factor in the follow-up surgery and
period of disability. Evidence from Dr. Aul was considered by the Board in the previous appeal
and was found insufficient to establish clear evidence of error.19
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and did
not demonstrate clear evidence of error.

16

See Joseph R. Santos, 57 ECAB 554 (2006); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.3(c) (January 2004).
17

See D.D., 58 ECAB 206 (2006).

18

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004).

19

A decision of the Board is final upon expiration of 30 days from the date of the decision. 20 C.F.R. § 501.6(d).
Appellant did not file a petition for reconsideration of the Board’s May 7, 2010 decision pursuant to 20 C.F.R.
§ 501.7(a).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated January 25, 2011 is affirmed.
Issued: November 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

